DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
This office action is in response to communications filed 01/28/2021.  Claims 1-2, 4-21 are pending.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are moot due to new grounds of rejection. 

In response to the arguments, the examiner respectfully disagrees.  Ichiyanagi is no longer used in the rejection.  Kohara discloses controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).  Kohara does not teach the specific condition.  See new rejections (Note there are two different groups of rejections).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “a user.”  It is unclear if the operation is of the same user or a different user.  If this is a different user, clarify the limitations with first user and second 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara (US 2018/0161674) in view of Sorokin et al (US 2010/0115411 and hereafter referred to as “Sorokin”).
Regarding Claim 1, Kohara discloses an information processing apparatus comprising: 
 one or more hardware processors (Page 5-7, paragraph 0115-0117); and 

receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);
 changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 
controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).  
Kohara is silent controlling to move, in response to a specific condition being satisfied.
Sorokin discloses controlling to move, in response to a specific condition being satisfied, the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 5, paragraph 0067, Page 6, paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kohara to include the missing limitation as taught by Sorokin in order to improve the experience of user to move through multiple fields of view (Page 1, paragraph 0008, Page 2, paragraph 0015) as disclosed by Sorokin.
Regarding Claim 17 and 20, Kohara discloses a control method comprising and a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method, the control method comprising: 
receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);- 27 -10198838US01
changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 
controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).  
Kohara is silent controlling to move, in response to a specific condition being satisfied.
Sorokin discloses controlling to move, in response to a specific condition being satisfied, the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 5, paragraph 0067, Page 6, paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kohara to include the missing limitation as taught by Sorokin in order to improve the experience of user to move through multiple fields of view (Page 1, paragraph 0008, Page 2, paragraph 0015) as disclosed by Sorokin.
	

 Regarding Claim 4, Kohara and Sorokin disclose all the missing limitations of claim 1.  Sorokin discloses wherein the specific position is a predetermined position nearest to the changed position of the virtual viewpoint among a plurality of predetermined positions on the path in response to the specific condition being satisfied (Page 10, paragraph 0127, Page 5, paragraph 0067, Page 6, paragraph 0083). Same motivation as above.  
Regarding Claim 5, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses wherein - 24 -10198838US01 the specific operation of the user corresponding to the first input is an operation to specify a movement direction of the virtual viewpoint by using a controller (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152), the movement direction of the virtual viewpoint is changed in accordance with the first input (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152).  
Regarding Claim 6, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses wherein receiving a second input in accordance with a second specific operation of a user for changing an orientation of the virtual viewpoint for the virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 
Regarding Claim 7 and 19, Kohara and Sorokin disclose all the missing limitations of claim 1 and 17 respectively. Sorokin discloses wherein the changed position of the virtual viewpoint moves in response to the specific condition concerning a relationship between the changed position of the virtual viewpoint and the specific position on the path being satisfied (Page 5, paragraph 0067, Page 6, paragraph 0083, Page 10, paragraph 0127).  Same motivation as above.
Regarding Claim 8, Kohara and Sorokin disclose all the missing limitations of claim 1.   Sorokin discloses wherein the specific condition includes a condition that the changed position of the virtual viewpoint approaches within a predetermined range from the position on the path (Page 6, paragraph 0076, Page 7, paragraph 0086).  Same motivation as above.
Regarding Claim 9, Kohara and Sorokin disclose all the missing limitations of claim 1.   Sorokin discloses wherein the specific condition includes a condition that a direction of view of the virtual viewpoint matches or resembles a direction determined in advance (Column 8, lines 30-39, Column 9, lines 4-20, Column 10, lines 56-67,  Column 11, lines 1-4, 40-49, Column 13, lines 50-65).  Same motivation as above.

Regarding Claim 11, Kohara and Sorokin disclose all the missing limitations of claim 1.  Sorokin discloses wherein the specific condition includes a condition that a predetermined operation of a user different from the first specific operation is performed (Page 6, paragraph 0076, Page 7, paragraph 0086).   Same motivation as above.  
Regarding Claim 12, Kohara and Sorokin disclose all the missing limitations of claim 1. Sorokin discloses further comprising: restricting at least part of a change in the changed position of the virtual viewpoint in accordance with the first specific operation of the user after the changed position of the virtual viewpoint moves to the specific position on the path (Figure 6, Page 5, paragraph 0073-0074).  Same motivation as above.  
Regarding Claim 13, Kohara and Sorokin disclose all the missing limitations of claim 12.  Sorokin discloses wherein a change in the changed position of the virtual viewpoint in accordance with the specific user operation to is restricted to movement direction along the path (Figure 6, Page 5, paragraph 0073-0074, Page 6, paragraph 0081).   Same motivation as above.  
Regarding Claim 14, Kohara and Sorokin disclose all the missing limitations of claim 12.  Sorokin discloses wherein at least part of a change in a direction of view from 
Regarding Claim 15, Kohara and Sorokin disclose all the missing limitations of claim 12.   Sorokin discloses removing a restriction of the change in the changed position of the virtual viewpoint in response to another specific condition different from the specific condition being satisfied (Figure 6, Page 5, paragraph 0073-0074, Page 6, paragraph 0076 - new input).   Same motivation as above.   
Regarding Claim 16, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses - 26 -10198838US01 outputting information indicating the changed position of the virtual viewpoint to an image generation apparatus that generates the virtual viewpoint image based on a plurality of images obtained by performing image capturing from directions different from one another by a plurality of image capturing apparatuses (Page 9, paragraph 0159, Figure 3, 290, for further clarification paragraph 0119).  
	Regarding Claim 21, Kohara and Sorokin disclose all the missing limitations of claim 1.   Sorokin discloses wherein the specific position is a predetermined position nearest to the changed position of the virtual viewpoint among the plurality of predetermined positions on the path (Page 10, paragraph 0127, and the changed position of the virtual viewpoint moves to the specific position in a case where a distance between the changed position of the virtual viewpoint and the specific position is smaller than a threshold (Page 10, paragraph 0127 – it is necessarily included that if the distance is smaller than the threshold no positions will be skipped). Same motivation as above.   



Claims 1, 4-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara (US 2018/0161674) in view of Shikata et al (US 2014/0357358 and hereafter referred to as “Shikata”).
Regarding Claim 1, Kohara discloses an information processing apparatus comprising: 
 one or more hardware processors (Page 5-7, paragraph 0115-0117); and 
one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the one or more programs including instructions (Page 6-7, paragraph 0115-0117) for: 
receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);
 changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 
controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).  
Kohara is silent controlling to move, in response to a specific condition being satisfied.
Shikata discloses controlling to move, in response to a specific condition being satisfied, the changed position of the virtual viewpoint to a specific position among a 
	Regarding Claim 17 and 20, Kohara discloses a control method comprising and a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method, the control method comprising: 
receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);- 27 -10198838US01
changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 
controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).  
Kohara is silent controlling to move, in response to a specific condition being satisfied.
Shikata discloses controlling to move, in response to a specific condition being satisfied, the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 4, paragraph 0058, Page 5, paragraph 0073). Therefore, it would have been obvious to 
 Regarding Claim 4, Kohara and Shikata disclose all the missing limitations of claim 1.  Shikata discloses wherein the specific position is a predetermined position nearest to the changed position of the virtual viewpoint among a plurality of predetermined positions on the path in response to the specific condition being satisfied (Page 3, paragraph 0047). Same motivation as above.  
Regarding Claim 5, Kohara and Shikata disclose all the missing limitations of claim 1.  Kohara discloses wherein - 24 -10198838US01 the specific operation of the user corresponding to the first input is an operation to specify a movement direction of the virtual viewpoint by using a controller (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152), the movement direction of the virtual viewpoint is changed in accordance with the first input (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152).  
Regarding Claim 6, Kohara and Shikata disclose all the missing limitations of claim 1.  Kohara discloses wherein receiving a second input in accordance with a second specific operation of a user for changing an orientation of the virtual viewpoint for the virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152), controlling the change the direction of view from the virtual viewpoint in accordance with the second input determined in advance (Page 8, paragraph 0144-0145, 0149) (Page 9, paragraph 0151). Shikata discloses controlling 
Regarding Claim 7 and 19, Kohara and Shikata disclose all the missing limitations of claim 1 and 17 respectively. Shikata discloses wherein the changed position of the virtual viewpoint moves in response to the specific condition concerning a relationship between the changed position of the virtual viewpoint and the specific position on the path being satisfied (Page 2, paragraph 0045, Page 3, paragraph 0047-0048).  Same motivation as above.
Regarding Claim 8, Kohara and Shikata disclose all the missing limitations of claim 1.   Shikata discloses wherein the specific condition includes a condition that the changed position of the virtual viewpoint approaches within a predetermined range from the position on the path (Page 3, paragraph 0047).  Same motivation as above.
Regarding Claim 9, Kohara and Shikata disclose all the missing limitations of claim 1.   Shikata discloses wherein the specific condition includes a condition that a direction of view of the virtual viewpoint matches or resembles a direction determined in advance (Page 3, paragraph 0047).  Same motivation as above.
Regarding Claim 10, Kohara and Shikata disclose all the missing limitations of claim 1. Shikata discloses wherein - 25 -10198838US01 the specific condition includes a condition that a movement direction of the virtual viewpoint is a movement direction along the path   (Page 3, paragraph 0047). Same motivation as above.  
Regarding Claim 11, Kohara and Shikata disclose all the missing limitations of claim 1.  Shikata discloses wherein the specific condition includes a condition that a 
Regarding Claim 12, Kohara and Shikata disclose all the missing limitations of claim 1. Shikata discloses further comprising: restricting at least part of a change in the changed position of the virtual viewpoint in accordance with the first specific operation of the user after the changed position of the virtual viewpoint moves to the specific position on the path (Page 2, paragraph 0045, Page 3, paragraph 0047-0048).  Same motivation as above.  
Regarding Claim 13, Kohara and Shikata disclose all the missing limitations of claim 12.  Shikata discloses wherein a change in the changed position of the virtual viewpoint in accordance with the specific user operation to is restricted to movement direction along the path (Page 2, paragraph 0045, Page 3, paragraph 0047-0048).   Same motivation as above.  
Regarding Claim 14, Kohara and Shikata disclose all the missing limitations of claim 12.  Sorokin discloses wherein at least part of a change in a direction of view from the virtual viewpoint in accordance with a user operation is restricted (Page 2, paragraph 0045, Page 3, paragraph 0047-0048).   Same motivation as above.   
Regarding Claim 16, Kohara and Shikata disclose all the missing limitations of claim 1.  Kohara discloses - 26 -10198838US01 outputting information indicating the changed position of the virtual viewpoint to an image generation apparatus that generates the virtual viewpoint image based on a plurality of images obtained by performing image capturing from directions different from one another by a plurality of image capturing apparatuses (Page 2, paragraph 0045, Page 3, paragraph 0047-0048).  
.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable overs  Kohara in view of Shikata as applied to claim 12 above, and further in view of Ishii et al (US 2019/0220087 and hereafter referred to as “Ishii”).
Regarding Claim 15, Kohara and Sorokin disclose all the missing limitations of claim 12.   The combination is silent on comprising: removing a restriction in response to another specific condition different from the specific condition being satisfied.  Ishii discloses removing a restriction of the change in the changed position of the virtual viewpoint in response to another specific condition different from the specific condition being satisfied (Page 4, paragraph 0113-0114).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify this combination to include the missing limitation as taught by Ishii to a user to not feel sick  (Page 1, paragraph 0005) as disclosed by Ishii.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



April 21, 2021